 Case 1:20-cv-02214-SEB-DLP Document  1-2 Filed 674
                            49D1 0-2006-CT-021  08/24/20 Page 1 of 3 PageIDFiled:
                                                                             #: 206/30/2020 6:46 PM
                                                                                                                                     Clerk
                                          Marion Superior Court,   Civil Division   10                              Marion County, Indiana




STATE OF INDIANA                            )                 IN        THE MARION SUPERIOR COURT
                                                SS:
COUNTY OF MARION                            g                 CAUSE NO.

JAMES GRAY

         VS.

MENARD, INC.

                                      COMPLAINT FOR DAMAGES

         Comes now the plaintiff, James           Gray, by counsel,            Ken Nunn Law Ofﬁce, and           for cause
of action against the defendant, Menard,              Inc., alleges      and   says:


         1.      That on or about March    4, 2020, the plaintiff, James Gray, was a customer at the
Menard’s      store located at 7701 East 42nd Street in Indianapolis, Marion County, Indiana.


         2.      That on or about March          4,   2020, the    plaintiff,    James Gray, slipped and         fell in

water 0n the ﬂoor       at said location,   causing plaintiff t0 suffer serious injuries.


         3.      That   it   was   the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions Which would render the premises dangerous and unsafe for
plaintiff, 0r present    an unreasonable risk of harm t0 plaintiff in his lawful use 0f same.


         4.      That   it   was   the duty of the defendant t0 exercise reasonable care to protect
plaintiff,  by inspection and other afﬁrmative acts, from the danger of reasonably foreseeable
injury   occurring from reasonably foreseeable use 0f said premises.


         5.      That   it   was   the duty 0f the defendant t0 have available sufﬁcient personnel and
equipment      to properly inspect     and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free        from defects and conditions rendering the premises unsafe.

         6.      That   it   was   the duty of the defendant t0          warn   plaintiff 0f the     dangerous and
unsafe condition existing 0n said premises.


         7.      That the defendant knew 0r should have                   known 0f the unreasonable          risk 0f
danger t0 the plaintiff but failed either t0 discover              it   0r t0 correct    it   after discovery.
 Case 1:20-cv-02214-SEB-DLP Document 1-2 Filed 08/24/20 Page 2 of 3 PageID #: 21



                                                         -2-


       8.     That the   fall   and resultant permanent                 0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      who     failed to utilize    reasonable care in the inspection and
maintenance of said premises.


       9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the          plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    S/ Chris Moeller
                                                    Chris Moeller, #25710-49
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail:    chrism@kennunn.com



                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
 Case 1:20-cv-02214-SEB-DLP Document 1-2 Filed 08/24/20 Page 3 of 3 PageID #: 22



                                          -3-


                                KEN NUNN LAW OFFICE


                                BY:   s/ Chris Moeller
                                      Chris Moeller, #257 1 0-49
                                      KEN NUNN LAW OFFICE
                                      104 South Franklin Road
                                      Bloomington, IN 47404
                                      Phone: (812) 332-9451
                                      Fax: (812) 331-5321
                                      E-mail:   chrism@kennunn.com




Chris Moeller, #257 1 0-49
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:    8 12-33 1-5321
Attorney for Plaintiff
